Citation Nr: 1128005	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right and left knee disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a low back disorder.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to a low back disorder.

5.  Entitlement to service connection for a left big toe disorder.

6.  Entitlement to service connection for a joints disorder, claimed as secondary to a sexually transmitted disease (STD).

7.  Entitlement to an initial compensable rating for a residual scar, right auricle tip (a right ear scar).
REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and L. H., R.N.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to October 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened and denied the claim for service connection for a bilateral knee disorder; awarded service connection for a right ear scar and assigned an initial noncompensable rating; and denied entitlement to service connection for a low back disorder, a left big toe disorder, and a joints disorder claimed as secondary to an STD. 

In June 2011 the Veteran and L. H., a registered nurse, testified at a video conference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The issues of entitlement to service connection for a right knee, left knee, low back, and left big toe disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1990 decision the RO denied entitlement to service connection for a right and left knee disorder.  A timely appeal was not submitted, and the decision became final.

2.  Evidence associated with the claims file since the November 1990 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a right and left knee disorder or raises a reasonable possibility of substantiating a claim for service connection for a right and left knee disorder.

3.  The Veteran is not shown to have a current joints disorder as a residual of a gonorrhea infection during military service.

4.  A residual scar of the right auricle tip is manifested by no characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The November 1990 RO decision that denied the claim for service connection for a right and left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's November 1990 denial is new and material, the claim for service connection for a right and left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A joints disorder, claimed as secondary to a gonorrhea infection, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  The criteria for an initial compensable rating for a residual scar of the right auricle tip are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen a claim for service connection for a right and left knee disorder and claims for service connection for the remaining claimed disabilities listed on the title page was received in August 2008.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in November 2008 and February 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified his duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  In addition, it notified him of how VA determines the disability rating and effective date when a disability is found to be connected to service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claims were reviewed and a supplemental statement of the case was issued in April 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A review of one of the two February 2009 VCAA notice letters shows the RO identified the bases for the denial in the prior decision and provided notice that described what evidence would be necessary to substantiate that element or elements required to establish service connection for the claim that was found insufficient in the previous denial.  The Board finds the notice requirements pertinent to the issues on appeal addressed in this decision have been met.

Regarding the claim for a higher rating for a right ear scar, this appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (holding that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, private treatment records, and VA treatment records have been obtained and associated with his claims file.  He has also been provided with VA joints and scars examinations to assess the current nature and etiology of his claimed disabilities.  

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Analysis

New and Material Evidence Claim

In a November 1990 decision, the RO denied the Veteran's claim for service connection for a bilateral knee disorder, noting that service treatment records included a single complaint of right knee pain in April 1988, which was considered to be acute and self-limiting, and no evidence of a left knee disorder in service.  

Evidence of record at the time of the November 1990 rating decision included service treatment records.

The Veteran attempted to reopen his claim for service connection for a bilateral knee disorder in August 2008.  This appeal arises from the RO's January 2009 decision that reopened the claim for right and left knee disorders and denied each claim on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, the last final denial of the claim for right and left knee disorders was the November 1990 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the November 1990 decision includes VA treatment records dated in August 2008, VA examination reports dated in December 2008 and February 2011, private treatment records from several medical providers dated from November 1996 to April 2008, and lay statements and hearing testimony.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Further, the evidence is material.  The prior denial of service connection for a right knee disorder was predicated on a conclusion that a right knee complaint had resolved and no left knee disorder was noted at all in service.  

The additional evidence which has been presented includes VA treatment records showing that the Veteran has now been diagnosed with degenerative disease of both knees.  See VA radiology report dated August 21, 2008.  Consequently, the Board construes these treatment records as new evidence that is also material because they address one basis for the previous denial, namely a lack of evidence of the presence of knee problems.  Thus, the claim must be reopened.

Service Connection Claim For A Joints Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In January 1986 the Veteran complained of discharge for one month; he denied painful urination and did not identify any other symptoms.  The assessment was rule out gonorrhea/rule out non specific urethritis.  In February 1986 the assessment was gonococcal urethritis, and treatment included penicillin.

In April 1988 he stated that he started experiencing pain in his right knee about four weeks ago.

In a periodic medical examination report dated in May 1989, clinical evaluation of the upper extremities, lower extremities, and genitourinary system was reported as normal.  In an undated service treatment note, which appears to be an associated report of medical history, he described aching knee joints for five years.

Post-service private treatment records from R. P., M.D., reflect complaints of joint pain in the elbows and knees beginning in November 1996.  An August 2002 note indicates that the Veteran had questionable Lupus, but no real specific diagnosis.  In December 2004 he reported occasional discharge and indicated that he had an STD 20 years ago.  The assessment was benign discharge, most likely prostatic secretions.

In an August 2008 VA new patient note, the Veteran described having aches and pains in his knees and that he had been told by his private physician about the possibility of Lupus.  The examiner later notified the Veteran by letter that lab tests that were completed that would point toward Lupus were normal.

In a December 2008 VA examination report, the Veteran described being diagnosed and treated for gonorrhea during military service and denied having joint complaints at the time of treatment.  He believed that after a couple months passed, he began having joint pain in both knees, mainly in his left, and in both elbows.  A bilateral knee x-ray study dated in August 2008 showed very early changes of degenerative joint disease, and a bilateral elbow x-ray study performed on the day of the examination was reported as negative right and left elbow.  Following a review of the claims file and physical examination, the diagnosis was no radiographic or clinical evidence of bilateral elbow disorder, normal exam; and radiographic evidence of early degenerative changes [of the knees] with no clinical or radiographic evidence of current of past sequaela of infectious joint. 

The examiner opined that the Veteran's past infection with gonorrhea was not the cause of his current joint issues.  He reasoned that although the Veteran was treated for gonorrhea while in military service, there was no documentation of an associative septic joint.  He explained that typically, if there is joint involvement from gonorrhea infection, it presents at the time of the gonorrhea infection and not years later.  Generally, when the infection is treated, the joint infection is treated as well.  He reiterated that there was no evidence that the Veteran had a septic joint at the time of treatment for gonorrhea and that there was no evidence of any septic joint or evidence of joint damage from a past infectious event on the present examination.  He added that he could find no evidence of "dormant" effects from gonorrhea to a joint in the literature as the Veteran claims.

In June 2011 the Veteran testified that he had an STD during military service.  He also described a bicycle accident while he was in Korea from 1987 until the end of 1988 or February 1989.  He stated that he ran into a "turtle ditch" and injured his toe, knees, and back and went to a clinic to complain about his toe.  Then, L. H., a registered nurse testified that she reviewed the Veteran's medical records and believed that he had an arthritic disorder that was aggravated by the accident.  

The Board has carefully considered all of the medical and lay evidence of record, but concludes that entitlement to service connection for a joint disorder claimed as a residual of a gonorrhea infection is not warranted.  

The Board finds that the December 2008 VA medical opinion that a claimed joints disorder is not related to gonorrhea in service is persuasive and entitled to great probative value because it was supported by a medical rationale that was based on a review of the entire claims file, subjective history from the Veteran, physical examination, and a review of medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Moreover, the opinion was consistent with service treatment records, which did not reflect complaints of joint pain made contemporaneously with complaints and treatment for gonorrhea.  

The Board also considered the testimony and opinion of L. H., a registered nurse, that the Veteran had an arthritic disorder that was aggravated by the bicycle accident in Korea.  However, the Board finds that her opinion is entitled to less probative value because it is contradicted by contemporaneous medical evidence.  While service treatment records do not document the claimed bicycle accident, the May 1989 periodic medical examination was conducted after his return from Korea and documents normal clinical findings of the upper and lower extremities.  Therefore, the evidence weighs against her conclusion.     

In summary, a joints disorder as a residual of a gonorrhea infection was not shown in service, nor was any joints disorder shown to be aggravated by a bicycle accident.  Thus, the claim for service connection for a joints disorder as a residual of a gonorrhea infection must be denied.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that a right ear scar, which is currently evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, is more severely disabling. 

7800
Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck:
Rating
 
With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement
50
 
With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for purposes of evaluation under Sec. 4.118, are: 
* Scar 5 or more inches (13 or more cm.) in length. 
* Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
* Surface contour of scar elevated or depressed on palpation. 
* Scar adherent to underlying tissue. 
* Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
* Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
* Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
* Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.
Note (3): Take into consideration unretouched color photographs when evaluating under these criteria. 
Note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code. 
Note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

38 C.F.R. § 4.118, Diagnostic Code 7800.  

Private and VA treatment records are silent for any complaints or findings regarding a right ear scar.  

In a December 2008 VA examination report, the Veteran described injuring his right ear during service and going to sick call for stitches.  Physical examination findings described a very small, faint 7mm long by 1mm wide, smooth surfaced, flesh colored superficial scar at the right ear atop of auricle.  Other objective findings included the following: no tenderness on palpation, no elevation or depression, no adherence to underlying tissue, scar the same color as normal skin, normal texture of the scarred area, no underlying tissue loss, and no induration or flexibility.

In June 2011 the Veteran testified about the injury to his ear that caused the scar and stated that the scar itches.  His representative argued that the scar is extremely noticeable and requested an examination to determine whether it meets the criteria for disfigurement. 

Having considered the lay and medical evidence of record, the Board finds that a right ear scar is manifested by no disfiguring characteristics as defined by 38 C.F.R. § 4.118, Diagnostic Code 7800 at note 1.  Therefore, an initial compensable rating for a right ear scar is not warranted, and the claim must be denied.


The Board has considered whether the Veteran's right ear scar presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned noncompensable schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for a joints disorder as a residual of a gonorrhea infection or for an initial compensable rating for a right ear scar, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disorder; to this extent, the appeal is allowed.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disorder; to this extent, the appeal is allowed.

Entitlement to service connection for a joints disorder, claimed as a residual of a gonorrhea infection, is denied.

Entitlement to an initial compensable rating for a residual scar, right auricle tip is denied.


REMAND

The Board finds that additional development is required with respect to the claims for service connection for right and left knee disorders and for a left great toe disorder.

In an enlistment report of medical history dated in August 1983, the Veteran identified a history of painful joints; he listed his usual occupation as grounds worker.  The physician's summary detailed that the Veteran's knees hurt when he runs track and that he occasionally hits knee on ladder.  An associated examination report indicated that clinical evaluation of the lower extremities was normal.

In an April 1988 treatment note he reported experiencing right knee pain since about four weeks ago.  Objective findings included pain in the right knee, a raised mass under the right kneecap that was hard and painful to touch, good range of motion, and increased pain when walking up steps.  He was advised not to run or jump for five days and to return for physical therapy if there is no improvement.

In a periodic medical examination report dated in May 1989, clinical evaluation of the lower extremities was reported as normal.

His service treatment records contain an undated treatment note that appears to be a report of medical history associated with a May 1989 periodic examination report because it indicates that the Veteran had gonorrhea in 1985 and was cured and was currently getting toenails removed due to fungi.  His service treatment records, in fact, show that he was diagnosed with gonorrhea in February 1986 and that he had several toenails removed from both feet in 1989 and 1990.  The undated record also notes that the Veteran reported that his knee joints had ached daily for the past five years and that his knees tend to lock up when walking.

In a post-service private treatment record from R. P., M.D., dated in November 1996, the Veteran complained of chronic pain in his knees for years that seemed to be getting worse in the last year, especially after playing basketball.  An associated x-ray report of the left knee was reported as a normal examination.  

In an August 2008 VA new patient note, he wanted a second opinion about some pain, including pain in his knees that he had since military service.  He stated that he was told about the possibility of lupus, but was not diagnosed with that.  He was not aware of any knee injuries.  An x-ray study of the knees performed the same day showed very early changes of degenerative joint disease.  

A December 2008 VA examination report considered the Veteran's claimed knee pain with respect to his claim for a joints disorder claimed as secondary to an STD, but did not address the pre-service history of knee pain when running that was identified at enlistment or the undated service treatment record in which he complained of aching and locking in both knees.  Similarly, the same VA examiner rendered a medical opinion regarding the claimed right knee disability in February 2011, but again did not address the Veteran's knee complaints at enlistment or the undated service treatment record.  Therefore, the Board finds that an additional VA joints examination and medical opinion is warranted.

Similarly, the Board finds that an additional VA feet examination is required.  The Veteran contends that he has a current left big (great) toe disorder caused by a nighttime bicycle accident in Korea.  He stated that he had x-rays, which revealed bone spurs, and surgery to remove the spurs during service.  His service treatment records, however, do not document any bicycle accident or surgery for any bone spurs, and the December 2008 VA examiner noted such in his report, although he did observe that there was evidence of a surgical scar atop his left big toe.   

Unfortunately, the December 2008 VA examiner did not address a different left toe injury that is documented in the Veteran's service treatment records.  In January 1989 he complained of left big toe pain after someone stepped on it while playing basketball 30 minutes earlier.  A reported x-ray study indicated that no fracture was noted.  The assessment was musculoskeletal contusion.  

In a post-service treatment note from R. P., M.D., the Veteran stated that he hit his toe and it was sore and tender.  He did not specify which toe.  Then, in April 2006 he complained of left great toe pain for four days; he denied any injury.  Following an x-ray study, the assessment was hallux valgus deformity of the left great toe.  

In summary, the Veteran should be afforded VA joints and feet examinations that specifically address the enlistment examination and undated service treatment record reflecting a five-year history of knee aches and some locking, as well as the January 1989 toe contusion from a basketball injury.   

The AMC/RO also should obtain any relevant, ongoing VA treatment records dated since August 2008.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also, in June 2011 the Veteran testified that he had been receiving treatment for a variety of musculoskeletal complaints from Dr. V. for approximately six months.  The AMC/RO should request those treatment records.

Regarding the issue of a low back disorder claimed as secondary to a bilateral knee disorder, because the issue of a low back disorder may be affected by the issue of service connection for right and left knee disorders, it will be held in abeyance pending completion of the additional development and readjudication requested on the issues of service connection for right and left knee disorders.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for a bilateral knee disorder and a left great toe disorder, including hallux valgus.  Of particular interest are VA treatment records dated from August 2008 to the present and private treatment records from Dr. V. dated from December 2010 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his agent are to be notified of unsuccessful efforts in this regard, in order that the Veteran is provided the opportunity to obtain and submit those records for VA review.

2.  After all outstanding pertinent records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA joints examination to evaluate the current nature and etiology of his bilateral knee disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for a review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  With regard to the service treatment records, the examiner is instructed to assume that the undated service treatment record (that reflects a complaint of aching knee for five years and locking knees when walking) is from May 1989, unless the examiner identifies a reason why a different date is more likely.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Joints, changed on April 20, 2009.

Following a thorough review of the claims folder and interview and examination of the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right or left knee disability was directly caused by military service.  Sustainable reasons and bases (medical analysis and rationale) are to be included with the opinion, including a discussion of any alternative etiology of any right or left knee disability.  The examiner is asked to address the undated service treatment record referenced above in rendering the requested medical opinion.

3.  After all outstanding pertinent records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA feet examination to evaluate the current nature and etiology of his left great toe disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for a review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Feet, changed on May 1, 2007.

Following a thorough review of the claims folder and interview and examination of the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any left great toe disability was directly caused or aggravated by military service.  The examiner is asked to address the January 1989 service treatment record in which the Veteran sustained a contusion to his left great toe in rendering the requested medical opinion.  Sustainable reasons and bases (medical analysis and rationale) are to be included with the opinion, including a discussion of any alternative etiology of any left great toe disability.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his agent should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


